Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Damien G. Loveland, Registration No. 75,635, on May 24, 2022.

The application has been amended as follows: 
Claims 1, 21, 23 have been amended:

1.       (Currently amended) A method for checking firmware integrity of electronic devices comprising:
receiving, by a server from each of a first threshold number of electronic devices, an identically performed firmware integrity measurement, wherein said devices have an identical make, an identical model and a firmware with an identical version number;
determining, by the server, that at least a second threshold number of the received firmware integrity measurements are identical;
defining, by the server, one of said identical firmware integrity measurements to be a silver measurement;
receiving, by a processor in the server or in a further electronic device having the identical make, identical model and firmware with the identical version number, a further identically performed firmware integrity measurement from the further electronic device, wherein the firmware integrity measurements and the further firmware integrity measurement are based on measurement of firmware instructions and not on measurement of firmware data or firmware settings, wherein the firmware integrity measurements and the further firmware integrity measurement are hashes; and
comparing, by the processor, the further firmware integrity measurement with the silver measurement; and 
wherein the second receiving step and the comparing step are repeated periodically, randomly, from time to time or on every boot of the further electronic device, and when the further firmware integrity measurement is different from the silver measurement, the processor generates an alert, sends information, displays a pop-up message on the further electronic device, the server or a web front-end connected to the server, locks the further electronic device or permits restricted use of the further electronic device.

21.     (Currently amended) A system for checking firmware integrity of electronic devices comprising:
a server;
a processor in the server; and
a non-transient computer readable memory in the server that stores instructions, which, when executed by the processor, cause the server to:
(a) receive from each of a first threshold number of electronic devices, an identically performed firmware integrity measurement, wherein said devices have an identical make, an identical model and a firmware with an identical version number;
(b) determine that at least a second threshold number of the received firmware integrity measurements are identical;
(c) define one of said identical firmware integrity measurements to be a silver measurement;
(d) receive, from a further electronic device having the identical make, identical model and identical firmware version, a further identically performed firmware integrity measurement, wherein the firmware integrity measurements and the further firmware integrity measurement are based on measurement of firmware instructions and not on measurement of firmware data or firmware settings, wherein the firmware integrity measurements and the further firmware integrity measurement are hashes; 
(e) compare the further firmware integrity measurement with the silver measurement; and 
(f) repeat (d) and (e) periodically, randomly, from time to time or on every boot of the further electronic device; and
(g) when the further firmware integrity measurement is different from the silver measurement, generate an alert, display a pop-up message on the further electronic device, the server or a web front-end connected to the server, lock the further electronic device or permit restricted use of the further electronic device.

23.     (Currently amended) A non-transient computer readable medium that stores instructions, which, when executed by a processor, cause the processor to:
(a) receive from each of a first threshold number of electronic devices, an identically performed firmware integrity measurement, wherein said devices have an identical make, an identical model and a firmware with an identical version number;
(b) determine that at least a second threshold number of the received firmware integrity measurements are identical;
(c) define one of said identical firmware integrity measurements to be a silver measurement;
(d) receive, from a further electronic device having the identical make, identical model and identical firmware version, a further identically performed firmware integrity measurement, wherein the firmware integrity measurements and the further firmware integrity measurement are based on measurement of firmware instructions and not on measurement of firmware data or firmware settings, wherein the firmware integrity measurements and the further firmware integrity measurement are hashes; 
(e) compare the further firmware integrity measurement with the silver measurement; and 
(f) repeat (d) and (e) periodically, randomly, from time to time or on every boot of the further electronic device; and
(g) when the further firmware integrity measurement is different from the silver measurement, generate an alert, display a pop-up message on the further electronic device, the server or a web front-end connected to the server, lock the further electronic device or permit restricted use of the further electronic device.  

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 9, 13 - 19, 21 - 23 are pending.  
Claims 1, 21, 23 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving, by a server from each of a first threshold number of electronic devices, an identically performed firmware integrity measurement, such that each device has an identical make, an identical model and a firmware with an identical version number, and determining that at least a second threshold number of received firmware integrity measurements are identical, and wherein defining one of the identical firmware integrity measurements to be a silver measurement, and wherein receiving in a server or in a further electronic device having an identical make, identical model and firmware with an identical version number, a further identically performed firmware integrity measurement, such that the firmware integrity measurements and the further firmware integrity measurement are based on a measurement of firmware instructions and not on a measurement of firmware data or firmware settings, and wherein the firmware integrity measurements and the further firmware integrity measurement are hashes, and wherein comparing the further firmware integrity measurement with the silver measurement, such that the second receiving step and the comparing step are repeated periodically, randomly, from time to time or on every boot of the further electronic device, and wherein when the further firmware integrity measurement is different from the silver measurement, generates an alert, sends information, displays a pop-up message on the further electronic device, the server or a web front-end connected to the server, and locks the further electronic device or permits restricted use of the further electronic device, in addition to the other limitations in the specific manner as recited in claims 1 - 9, 13 - 19, 21 - 23.  
  
Claims 2 - 9, 13 - 19 are allowed due to allowed base claim 1.  
Claim 22 is allowed due to allowed base claim 21.  
        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
May 27, 2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436